IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00158-CR

JOHN WESLEY VAUGHN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 15-00320-CRF-85


                                       ORDER

      The State’s brief was filed on June 19, 2018. It exceeds the word limit allowed by

Texas Rule of Appellate Procedure 9.4(i)(2)(B) by 2,753 words. Also filed with the State’s

brief was the State’s Motion to Exceed Page [Word] Limit.

      The State’s motion is granted.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed June 27, 2018